The only question in this case is, whether the word crops, in the bequest to Amasa Whipple, means growing crops or gathered crops. If it means the former, the execution was rightly served by the defendant. It is a rule of construction, that effect should be given to all the words of a written instrument, if that be possible. We think the gathered crops would have passed to Amasa Whipple by the words "hay, fodder, produce and provisions;" and, therefore, as the word "crops" may mean either gathered or growing crops, in order to give effect to it, we must construe it in the latter sense.
Judgment for the defendant.